DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-68, 75, 78-79, and 84-87 are canceled.
Claims 73-74 and 80-83 are withdrawn.
Claims 69-72, 76-77, and 88 are under examination.

Priority
Applicant’s Arguments:  The priority benefit claim is objected to since “[t]he disclosure of the prior-filed application, Application No. 14/598405, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application” (see page 3 of the pending Non-Final Office Action). Without conceding to the validity of the objection, in response, Applicant has amended the claims, as described further below, in order to more clearly comply with the requirements of 35 U.S.C. § 112, first paragraph. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the objection.
Examiner’s Response to Traversal:  Applicant’s arguments are found persuasive for some claims.  Claims 69 and 88 are currently enabled and adequately described and so receive at least the U.S. effective filing date of 11/12/2010.  However, all other claims under examination above still fail the enablement and description requirements for the reasons infra and so still receive only 09/17/2019 as U.S. effective filing date. 

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification for nucleotide and/or amino acid sequences appearing in the specification not identified by sequence identifiers in accordance with 37 CFR 1.821(d) on pages 47-51, 90, 136-138, 141-142, and 155 is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objections to claim 69 are withdrawn in view of Applicant’s amendments.

Objections Maintained
Specification
The objection to the specification for use of the terms FLAG (Pg. 11) and ALEXAFLUOR (Pg. 151), which is a trade name or a mark used in commerce, is maintained since no symbol was added to each and no generic terminology was added to each.   No arguments were presented against this objection and so taken together it stands.


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 69-70, 77, and 86-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claim 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

The rejection of claims 69, 75, 78-79, 84, and 86-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 75, 78-79, 84, and 86-87 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 69 and 88 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinovich (US2017/0037120, published 02/09/2017), in view of Ouyang (Blood, Vol. 117, No. 16, Pg. 4315-4322, 2011) is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 71-72 and 76-77 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting the level or presence of human Gal1, wherein when a prognosis/diagnosis of viral-associated PTLD must be made the sample type comprises PTLD cells, does not reasonably provide enablement for similar methods targeting Gal1 from any other species besides human and prognosing the PTLD above with any other sample type other than a sample comprising PTLD cells.  Furthermore, even though the specification enables monitoring the progression of a disease wherein the diseased cells overexpress or aberrantly express Gal1, the specification does not enable monitoring of just any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 69-72, 75-79, 84, and 86-88 are rejected under 35 U.S.C. § 112 (pre-AJA), first paragraph, for allegedly failing to comply with the enablement requirement. Specifically, the Examiner is of the opinion that the specification “does not reasonably provide enablement for similar methods targeting Gall from any other species besides human and prognosing PTLD above with any other sample type other than a sample comprising PTLD cells. Furthermore...the specification does not enable monitoring of just any disease” (see page 10 of the pending Non-Final Office Action).
Applicant respectfully traverses the rejection. However, in an effort solely to expedite prosecution and in no way conceding to the validity of the Examiner’s rejection, Applicant has amended independent claims 69 and 71, from which the remaining pending claims depend, in order to more clearly recite methods for detecting human Gall protein, or monitoring Gall expression in human samples associated with particularly recited diseases supported by the working examples of the instant specification as filed, using a particularly defined monoclonal antibody, or an antigen- binding fragment thereof, that specifically binds human Gall and comprises six complete CDRs according to amino acid sequence. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
Applicant has amended the claims to recite diseases but still has made no effort to ensure that claims are limited in scope to diseases which overexpress or aberrantly express Gal1.  There is no evidence that all diseases that fall under the categories of those in claim 71, for example, aberrantly express Gal1.  Therefore, for the reasons of record, this rejection stands.  


Claim Rejections - 35 USC § 103
Claims 71-72 and 76-77 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabinovich (US2017/0037120, published 02/09/2017), in view of Ouyang (Blood, Vol. 117, No. 16, Pg. 4315-4322, 2011).
Applicant’s Arguments:  Claims 69-72, 75-79, 84, and 86-88 under 35 U.S.C. § 103(a) (pre-AIA ) as allegedly being unpatentable over Rabinovich ef al. (U.S. Pat. Publ. 2017/0037120) in view of Ouyang et al. (Blood (2011) 117:4315-4322). Specifically, the Examiner is of the opinion that “it would have been obvious before the filing of the instant application to one of ordinary skill in this art that Gall is overexpressed in PTLDs in samples compared to non PTLD controls based on the work of Ouyang....PTLDs can be a target disease monitored by the method of Rabinovich above using a monoclonal antibody comprising instant SEQ ID NOs. 7 and 9” (see pages 19-20 of the pending Non-Final Office Action).
Applicant respectfully traverses the rejection. In particular, Applicant respectfully submits that the Rabinovich er al. and Ouyang ef al. documents are not available as prior art references for use against the pending claims of the instant application because they have an earliest possible priority benefit or effective publication date of November 27, 2013 and February 7, 2011, respectively, whereas the instant claims are entitled to the benefit of priority to November 13, 2009. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  However, since the claims rejected above do not receive an earlier filing date and instead receive only 09/17/2019 as U.S. effective filing date, the prior art above still qualifies as prior art and this rejection must stand.  
It is noted that though Applicant has amended the claims, the amendments therein were previously made obvious in the rejection of record.  Thus, for the claims above, this rejection must stand.

Double Patenting
Claims 69-72, 76-77, and 88 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8968740. Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments: Claims 69-72, 75-79, 84, and 86-88 are rejected on the ground of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-14 of U.S. Pat. 8,968,740. 
In response, Applicant respectfully requests that the Examiner hold all double patenting rejections in abeyance until claimed subject matter has been indicated as allowable.
Examiner’s Response to Traversal:  This rejection stands since Applicant requests it be held in abeyance.
 
New Objections
Specification
The disclosure is objected to because of the following informalities: The addition of “application” in the latest specification amendment in the first paragraph does not make sense.  Perhaps it is in the wrong location.  
Appropriate correction is required.

Claim Objections
Claim 71 is objected to because of the following informalities:  An unpaired parenthesis has been added to line 1 and should be deleted.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-72 and 76-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 71, on which all other claims above depend, recites after amendment specific cells to be found in each sample.  However, the examiner finds no contemplation of PTLD cells and endothelial cells being present in a sample of the claimed method in the original disclosure.  Therefore, these amendments introduce new matter into claim 71 and all its dependents above.  Thus, they are rejected here.
In addition, claim 71 also requires specific diseases now.  Claim 76 depends on claim 71 and requires different means of determining expression level of Gal1.  The examiner does not find that any of these were specifically contemplated for each disease now listed in claim 71.  Thus, claim 76 contains new matter for this reason also and is rejected here.
Claim 77 also depends on claim 71 and requires different means of measuring progress.  Yet, the examiner finds no contemplation of all of these means for each disease of claim 71 in the original disclosure.  Thus, claim 77 now contains new matter and is rejected here.  
Of note, in all cases above of new matter the original disclosure may be sufficient to render the claimed methods obvious.  However, this is not equivalent to original disclosure or contemplation.  This is because it merely demonstrates that the limitations were not taught and must be made obvious.  Rather, the original disclosure must teach (anticipate) the claim limitations and for the reasons above, it does not.

Claim Rejections - Improper Markush Grouping
Claims 71-72 and 76-77 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the claims above recite diseases: viral-associated PTLD, cancer, and hypoxia associated angiogenesis disorder.  These diseases, to be a proper Markush group would share a common disease cell type.  However, PTLD is a lymphoproliferative disorder that affects B cells (Pg. 1), the angiogenesis disorder above affects endothelial cells, and cancer can affect any cell type.  While these cells may express or bind Gal1, so too do normal cells not of the recited Markush group (Pg. 145, Paragraph, second).  Thus, Gal1 itself does not provide a structure that makes the cell types above diseased.  Normal cells express it and endothelia bind it only it appears.  Thus, there is no common structure among the diseased cell types of the diseases of the Markush group recited in the claims above essential to their utility as diseases monitored by Gal1 expression.  Thus, the Markush group is improper and the claims are rejected here.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 
Applicant’s Arguments Pertinent to the New Ground of Rejection:  Applicant respectfully traverses the rejection. As described above, claims 78, 7, 84, 86, and 87 have been canceled and the subject matter of canceled claim 75 has been incorporated in independent claim 72. Independent claim 72 recites diseases selected from the group consisting of a viral-associated PTLD, a cancer, and a hypoxia associated angiogenesis disorder and Applicant respectfully submits that each disease shares a substantial structural feature of Gall expression and analysis of such Gall expression provides from the common utility of monitoring each disorder in accordance with a proper Markush grouping. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Applicant simply disagrees with the previous rejection and states Gal1 is the common substantial structural feature essential to the utility of the members of the Markush group.  However, they fail to address any of the examiner’s previous comments and for the reasons above in the rejection here (made previously) this rejection is made.  The rejection addresses Applicant’s assertion that Gal1 is the substantial structural feature.  Endothelia appear not to express the protein, for example.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642